2020DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 5-7 recite, “at least two razor blade separation members provided between the frame and the cover of the head, wherein each of the razor blade separation members is independently movable relative to the cover.” This limitation has the following issues:	● It is unclear what structure allows for each of the at least two razor blade separation members [to be] independently movable relative to the cover. In order for either of the two separation members to move, the cover must be moved first, i.e., the two separation members cannot be moved independently without first moving the cover. 	● It is unclear if each of the razor blade separation members is required to be independently movable relative to one another as well as relative to the cover. In order for a first of the at least two separation members positioned closer to the frame to move “independently,” the cover and a second of the at least two separation members must first be moved. 	● In view of the two previous issues, it is unclear what can and cannot be included within the scope of the aforementioned limitation.
	Claim 1, lines 5-9 recite, “at least two razor blade separation members provided between the frame and the cover of the head, wherein each of the razor blade separation members is independently movable relative to the cover, wherein a locking abutment extends from the frame and is configured to position at least two razor blades in a stacked arrangement within the head.” The claim does not appear to positively recite any razor blades, but the recitation of “at least two razor blade separation members” suggests the structures are formed or configured so as to interact with razor blades. Moreover, the recitation of “a locking abutment” and its associated function appears to supports the aforementioned interpretation. However, as currently written, the locking abutment and the at least two razor blade separation members are not defined with respect to one another and their functions with respect to the shaving razor as a whole. It is unclear how the “at least two razor blade separation members” and the “locking abutment” cooperate with one another within the shaving razor.  	Claim 8 recites, “the at least one razor blade comprises at least two razor blades positioned on opposing sides of the at least two razor blade separation members.” As currently written, the claim appears to require a configuration including two razor blades positioned together on each opposing side of the two razor blade separation members (as one entity). In such a configuration, the claim can be interpreted as including the frame with two razor blades positioned together thereon, the two razor blade separation members positioned on the first two razor blades, two additional razor blades would then be placed on top of the two razor blade separation members, and the cover is then positioned on top of the second two razor blades. However, this is not supported. It is unclear what can or cannot be included within the scope of the aforementioned limitation. It is unclear if the Applicant intends for the claim to require the at least one razor blade includes a plurality of razor blades, wherein one of the plurality of razor blades is positioned on each opposing side of respective one of the at least two razor blade separation members.   	Claim 11 recites, “a dimension of a first gap defined between the at least one razor blade separation member and the frame is different from a dimension of a second gap defined between the at least one razor blade separation member and the cover.” As currently written, the recitation of “at least one razor blade separation member” does not appear to be related to the previously recited “at least two razor blade separation members” introduced in Claim 1. It is unclear if the “at least one razor blade separation member” in Claim 11 is intended to be one of or at least one of the “at least two razor blade separation members,” or if the Applicant intends for the “at least one razor blade separation member” set forth in Claim 11 to be a separate and distinct structural limitation. 	Claim 13 recites, “each of the at least two razor blade separation members includes at least one stop member that extends therefrom, and the frame includes at least one stop member that extends therefrom, the stop members being configured to retain a razor blade on each of the at least one razor blade separation member and the frame.” This limitation has the following issues:	● As currently written, there is insufficient antecedent basis for the recitation of “the at least one of the razor blade separation member” in the claims. It is unclear if “the at least one of the razor blade separation member” is referring to “each of the at least two razor blade separation members” previously recited in line 2 of Claim 13, to “each one of the at least two … separation members,” or to another distinct separation member all together. 	● It is unclear if the claim intends to only require a razor blade to be retained on one separation member and the frame or if a razor blade is retained on the stop members provided on each of the at least two razor blade separation members and the frame.	Claim 14 recites, “the at least one stop member extending from the frame is positioned closer to a shaving edge of the shaving razor than the at least one stop member extending from the at least one razor blade separation member.” As noted in the 112 rejection for Claim 13, there is insufficient antecedent basis in the claims for the recitation of “the at least one razor blade separation member.” It is unclear if the recitation of “the at least one of the razor blade separation member” on lines 3-4 of Claim 14 is referring to possibly to “each of the at least two razor blade separation members,” “[either of] the at least two razor blade separation members,” “[one of] the at least two razor blade separation members” or if the aforementioned limitation is referring to another, separate and distinct separation member all together. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
As best understood, Claims 1, 2, 7, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US Patent 7,191,523), herein referred to as Miyazaki, in view of Perry (US Patent 3,950,849).	Regarding Claim 1, Miyazaki discloses a shaving razor (e.g., fig. 24; col. 10, lines 7-56), comprising: a handle (col. 6, lines 1-3); a head (53) attached to the handle (col. 6, lines 2-3), the head including a frame (blade base 79) and a cover (roof plate 80) attached to the frame (so as to form the head 53; see figs. 24 and 31), and at least two razor blade separation members (i.e., two upper insert pieces 83, 83 and single lower insert piece 84 formed on insert spacer 81; the upper insert pieces correspond to a first of the at least two separation members and the lower insert piece corresponds to a second of the at least two separation members) provided between the frame and the cover of the head (figs 24 and 31), wherein each of the razor blade separation members is independently movable relative to the cover (col. 10, lines 38-49 describes the method of mounting the insert spacer 81 with at least two separation members 83, 84 into the head; wherein as the insert spacer is being inserted into the head 53 and between ribs 78, the at least two separation members are each movable together independently relative to the cover 80); wherein a locking abutment (ribs 78) extends from the frame (79; see figs. 30 and 31; col. 10, lines 13-14) and is configured to position at least two razor blades (86, 87, 88) in a stacked arrangement within the head (col. 10, lines 26-30, “[l]atch projections 85, 85, respectively, are provided on both sides of the insert spacer 81 [i.e., col. 1, line 61 - col. 2, line 2 and col. 9, lines 3-5).	To the extent the Applicant disagrees the ribs (78) of Miyazaki read on the claimed locking abutment, the examiner notes the at least two razor blade separation members only appear to support the razor blades in a central portion of the shaving razor. However, Miyazaki teaches another embodiment in figs. 14-23, in which Miyazaki states in col. 9, lines 3-7, “[the] constitution, in which an upper blade 54, a middle blade 55, and a lower blade are shifted from and stacked on one another, is substantially the same as that in the embodiment described above.” The blades (54, 55, 56) are held “shifted from and stacked on one another” via “four first blade support parts 7” (col. 6, lines 6-8), “four second blade support parts 8” (col. 6, lines 10-13), “four third blade support parts 16” (col. 6, lines 38-39) and “four third blade support parts 17” (col. 6, lines 41-42), wherein the “third blade support parts 16” and the “fourth blade support parts 17” constitute the “locking abutment” that extend from an upper surface of the blade base 2 which constitutes the “frame.” Thus, Miyazaki provides evidence it is known in the art of shaving razors for locking abutments to work in conjunction with razor blade separation members for the purpose of positioning at least two razor blades in a stacked arrangement within the head.                     
    PNG
    media_image1.png
    567
    460
    media_image1.png
    Greyscale
	Miyazaki fails to disclose the head is pivotally attached to the handle.	However, Perry teaches it is known in the art of shaving razors to provide a shaving razor with a handle (62) and a head (shaving unit 2) pivotally attached to the handle (see figs. 4-6 and col. 3, lines 23-26; wherein spring fingers 72, 74 bias post 40 extending from frame 6 into a “neutral” position shown in at least fig. 4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving razor of Miyazaki with the teaching of Perry such that the head is pivotally attached to the body in order to allow “the [head to be] movable relative to the … handle, [so as to be] comfortable and/or responsive to the surface of the skin being shaved but always biased toward its neutral orientation” (Perry; col. 3, lines 54-54-58). Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 
	Regarding Claim 2, the modified shaving razor of Miyazaki substantially disclosed above includes the at least two razor blade separation members (Miyazaki, 83, 84) is movable relative to the frame (Miyazaki, 79) of the head. As noted above, the at least two razor blade separation members (Miyazaki 83, 84 formed on insert spacer 81) are manufactured as a separate component from the other structures of the head; thus before and during assembly, the at least one separation member (83, 84) is movable relative to the other structures that comprise the head.	Regarding Claim 7, the modified shaving razor of Miyazaki substantially disclosed above includes at least one razor blade provided in the head (Miyazaki 86, 87, 88).
	Regarding Claim 8, the modified shaving razor of Miyazaki substantially disclosed above includes the at least one razor blade (86, 87, 88) comprises at least two razor blades (fig. 24 of Miyazaki depicts three razor blades, i.e., 86, 87, 88) positioned on opposing sides of the at least two razor blade separation members (83, 84), as shown in fig. 24 of Miyazaki and described in col. 10, lines 41-49 of the same.
	Regarding Claim 11, the modified shaving razor of Miyazaki substantially disclosed above includes a dimension of a first gap (Miyazaki, annotated fig. 24) defined between the at least one razor blade separation member (84) and the frame (79) is different from a dimension of a second gap (Miyazaki, annotated fig. 24) defined between the at least one razor blade separation member (84) and the cover (80). At any given section of the head, certain portions of the at least one razor blade separation member may be positioned more closely to an adjacent portion of the frame and/or cover than others. Moreover, according to col. 3, lines 10-13, “a plurality of blade support parts supporting the blades are changed relatively in level whereby all of a part of the blades are supported to be non-parallel.” The examiner is interpreting this statement to indicate the blade support surfaces of the locking abutment and the at least one separating member have dimensions that facilitate the blades being held within the head such that they are non-parallel to one another.                 
    PNG
    media_image2.png
    362
    639
    media_image2.png
    Greyscale

	Regarding Claim 15, the modified shaving razor of Miyazaki substantially disclosed above includes the frame includes a shaving edge comprising an extension member, the extension member defining a recessed portion that lifts a user’s hair from his/her skin during shaving (Miyazaki, annotated fig. 15). The examiner notes the features located along the shaving edge in the embodiment depicted in fig. 15 are configured to engage the user’s skin ahead of the edges of the razor blades in the direction of shaving (col. 6, lines 55-60), wherein the embodiment of fig. 24 depicts similar features that are useful and beneficial to the user when shaving. 
As best understood, Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Patent 7,191,523) and Perry (US Patent 3,950,849) in view of Kepka (US Patent 1,548,471). 
	Regarding Claim 3, the disclosure of Miyazaki describes “blade base inserts [13] projecting from the second steps 9 of the first blade support parts to extend through holes in the blades and the blade base to fix the blades between the blade base and the roof plate 1,” (col. 6, lines 24-27).	The modified shaving razor of Miyazaki substantially disclosed above fails to disclose a releasable locking mechanism provided on the head and configured to hold the frame and cover together.	However, Kepka teaches it is known in the art of shaving razors to provide a releasable locking mechanism in the form of a thumbscrew (17) that passes through at least the frame (8) and cover (13) of the shaving razor (fig. 7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving razor of Miyazaki substantially disclosed above with the teaching of Kepka such that the plasticated rivet of Miyazaki post (13) is replaced by a releasable locking mechanism in the form of a thumbscrew that holds the razor blade firmly in place and allows the user to readily open the head to remove the blade or clean the holder (Kepka, page 1, lines 12-16).	Regarding Claim 4, the modified shaving razor of Miyazaki substantially disclosed above includes the releasable locking mechanism comprises a thumbscrew (Kepka 17).
	Regarding Claim 5, the modified shaving razor of Miyazaki substantially disclosed above includes the releasable locking mechanism comprising: a thumbscrew (Kepka 17; annotated fig. 7); a shaft (annotated fig. 7) extending from the thumbscrew and through the frame, the separation member (Miyazaki discloses another embodiment in which a razor blade separation member has a hole 59 which passes through the at least one separation member 58, as shown in fig. 16), and the cover (Kepka, annotated fig. 7); and a threaded portion (Kepka, annotated fig. 7) provided on an end of the shaft opposite the thumbscrew, wherein the threaded portion is removably threaded into the cover. Examiner notes Kepka teaches the thumbscrew passes through the cover and is removably threaded into the frame (Kepka, page 1, lines 107-109). However, the post (13) of Miyazaki was modified in Claim 3 such that the post is formed on the frame and protrudes toward the cover, and it is noted that the thumbscrew of Kepka has replaced the post (501) as set forth by the rejection of Claim 3. Therefore, it is clear to one having an ordinary skill in the art at the time of the filing of the invention to modify the position of the thumbscrew in the shaving razor of Miyazaki substantially disclosed above such that the thumbscrew passes through the frame and is removably threaded into the cover since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.              
    PNG
    media_image3.png
    360
    491
    media_image3.png
    Greyscale

As best understood, Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Patent 7,191,523) and Perry (US Patent 3,950,849) in view of Bergamaschi (US Patent 4,485,554)	Regarding Claim 10, the modified shaving razor of Miyazaki substantially disclosed above fails to specifically disclose the razor blades are removably provided within the head. 	However, Bergamaschi teaches it is known in the art of shaving razors to include razor blades that are removably provided within the head, i.e., fig. 9 of Bergamaschi shows the head with the blades removed.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving razor of Miyazaki with the teaching of Bergamaschi in order to allow a user to reuse the shaving razor by enabling them to replace the razor blades when they become dull. 
Status of Remaining Claims without a Prior Art Rejection
It is to be noted that claims 6 and 12-14 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
The Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e., the examiner uses a different embodiment of Miyazaki to reject the claims set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 30, 2022 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/01/2022